Case 3:20-cr-00388-WVG-BAS Document 39 Filed 12/07/20 PageID.193 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12                        UNITED STATES DISTRICT COURT
13                      SOUTHERN DISTRICT OF CALIFORNIA
14
       UNITED STATES OF AMERICA,                     Case No. 20-cr-00388-WVG-BAS
15
                                      Plaintiff,     ORDER DENYING
16
                                                     DEFENDANTS’ APPEALS
17           v.                                      (ECF Nos. 20, 25) AND
18     RICCY SANTANDER-AGUILAR;                      AFFIRMING DEFENDANTS’
       FRANKLIN JOSUE SANTANDER-                     CONVICTIONS AND
19     AGUILAR,                                      SENTENCES
20                                Defendants.
21

22         Both Defendants pled guilty, without the benefit of a plea agreement, to
23   attempted illegal entry into the United States in violation of Title 8 U.S.C. § 1325(a).
24   (ECF Nos. 18, 31.) Both were immediately sentenced to time served. (Id.) Both
25   now appeal their conviction arguing: (1) Section 1325 is facially unconstitutional in
26   light of United States v. Morales-Sanchez, 137 S. Ct. 1678 (2017); (2) Section 1325
27   violates the non-delegation doctrine and should be declared void for vagueness; and
28   (3) when the Magistrate Judge advised each Defendant of the elements of the offense,

                                               –1–                                    20cr0388
Case 3:20-cr-00388-WVG-BAS Document 39 Filed 12/07/20 PageID.194 Page 2 of 7




 1   he omitted the requirement that Defendant knew he or she was an illegal alien at the
 2   time of Defendant’s attempted entry. (ECF Nos. 30, 36.) The Government opposes
 3   (ECF Nos. 32, 37), and Defendants reply (ECF Nos. 34, 38). For the reasons stated
 4   below, the Court DENIES the Appeals and AFFIRMS the convictions and
 5   sentences.
 6   I.    BACKGROUND
 7         At the time Defendants pled guilty to the Complaint, the Magistrate Judge
 8   advised each Defendant of the elements of the crime to which each was pleading
 9   guilty. These elements included that:
10         (1) Defendants had the specific intent to enter the United States free
11
               from official restraint and at a time and place other than as designated
               by immigration officers;
12

13
           (2) At the time Defendants attempted to enter the United States, they
               were not a citizen or national of the United States;
14

15         (3) Defendants had the specific intent, that is, the conscious desire, to
               enter the United States free from official restraint, meaning they
16             intended to enter the United States without detection; and
17
           (4) Defendants took a substantial step toward entering that United States
18             illegally that strongly corroborated their intent to commit the crime.
19   (ECF No. 31, 12:1–24.)       Defense counsel objected arguing that there was an
20   additional element that required that Defendants knew they were aliens at the time
21   they attempted to enter the United States. (Id., 13:4–15:24.) The Magistrate Judge
22   overruled this objection. (Id.)
23         However, when the Magistrate Judge was establishing the factual basis for
24   Defendants’ guilty pleas, both Defendants admitted that, not only were they not U.S.
25   citizens or nationals at the time of the offense, they both “knowingly and intentionally
26   attempted to unlawfully enter the United States from Mexico at a time and place other
27   than as designated by U.S. immigration officials.” (Id. 17:23–18:18.) They admitted
28   they were both apprehended approximately 11 miles west of the Calexico Port of

                                               –2–                                        20cr0388
Case 3:20-cr-00388-WVG-BAS Document 39 Filed 12/07/20 PageID.195 Page 3 of 7




 1   Entry and 0.8 miles north of the international border between Mexico and the United
 2   States. (Id.)
 3   II.    LEGAL STANDARD
 4          “A defendant may appeal a magistrate judge’s judgment of conviction or
 5   sentence to a district judge within 14 days of its entry.” Fed. R. Crim. P. 58(g)(2)(B);
 6   see also 18 U.S.C. § 3402. “The defendant is not entitled to a trial de novo by a
 7   district judge.” Fed. R. Crim. P. 58(g)(2)(D). Rather, the appeal’s scope “is the same
 8   as in an appeal to the court of appeals from a judgment entered by a district
 9   judge.” Id. The Defendants’ appeals in this case were timely filed.
10   III.   ANALYSIS
11          A.       Morales-Santana Does Not Render Section 1325 Unconstitutional
12          Defendants argue that Sessions v. Morales-Santana, 137 S. Ct. 1678 (2017),
13   renders Section 1325 unconstitutional. This Court agrees with those courts that have
14   held Morales-Santana is inapplicable to Section 1325. See, e.g., United States v.
15   Ramirez-Ortiz, 370 F. Supp. 3d 1151, 1156 (S.D. Cal. 2019) (“Morales-Santana does
16   not address the constitutionality of 8 U.S.C. § 1325, and the severability clause of the
17   Immigration and Nationality Act allows for offending provisions to be stricken
18   without affecting or invalidating the whole.”); see also United States v. Duffy, 773 F.
19   App’x 947, 949 (9th Cir. 2019) (unpublished) (“The severability clause of the
20   Immigration and Nationality Act (‘INA’) dictates that the remainder of [the Act] was
21   not affected by Morales-Santana.”).
22          This Court adopts the reasoning in those cases and finds that Section 1325 is
23   not unconstitutional.
24          B.       The Statute Does Not Violate the Non-Delegation Doctrine, Nor Is
                     It Unconstitutionally Vague
25

26          Section 1325 makes it a crime for a non-citizen to enter or attempt to enter the
27   United States at a time or place “other than as designated by immigration officers.”
28   Defense counsel argues this violates the non-delegation doctrine because Congress

                                               –3–                                    20cr0388
Case 3:20-cr-00388-WVG-BAS Document 39 Filed 12/07/20 PageID.196 Page 4 of 7




 1   has delegated to immigration officers the ability to determine the scope of a criminal
 2   provision without providing the executive branch official with an intelligible
 3   principle to guide the officials’ discretion.
 4         Congress may not delegate to another branch “powers which are strictly and
 5   exclusively legislative.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019).
 6   However, Congress “may confer substantial discretion on executive agencies to
 7   implement and enforce laws.” Id. The Supreme Court has acknowledged “that in
 8   our increasingly complex society, replete with ever changing and more technical
 9   problems, Congress simply cannot do its job absent an ability to delegate power under
10   broad general directives.” Mistretta v. United States, 488 U.S. 361, 372 (1989).
11   Thus, “a statutory delegation is constitutional as long as Congress ‘lay[s] down by
12   legislative act an intelligible principle to which the person or body authorized to
13   [exercise the delegated authority] is directed to conform.’” Gundy, 139 S. Ct. at 2123
14   (alterations in original) (quoting Mistretta, 488 U.S. at 372).
15         This Court agrees with United States v. Gonzalez-Pena, 445 F. Supp. 3d 1021,
16   1029–30 (S.D. Cal. 2020), that “Defendant’s non-delegation argument is based on
17   the flawed premise that any immigration officer can arbitrarily designate ports of
18   entries.” As explained in Gonzalez-Pena:
19         Congress requires that aliens seeking lawful entrance to the United
20         States do so at a port of entry. See United States v. Corrales-Vazquez,
           931 F.3d 944, 946 (9th Cir. 2019); United States v. Aldana, 878 F.3d
21         877, 882 (9th Cir. 2017). Ports of entry can only be designated or de-
22         designated by the Secretary of Homeland Security subject to the
           Administrative Procedures Act. See 8 C.F.R. § 100.4(a). Ports of entry
23         also necessarily include facilities, staffed by immigration officials that
24         are set up to accept applications for admission. Aldana, 878 F.3d at 882.
           To interpret Section 1325(a) to permit a border patrol agent to designate
25         a portion of the border fence “on a whim” is in direct conflict with
26         Congress’s clear statutory scheme.

27

28


                                                –4–                                     20cr0388
Case 3:20-cr-00388-WVG-BAS Document 39 Filed 12/07/20 PageID.197 Page 5 of 7




 1   Id. Therefore, this Court agrees that Section 1325 making it illegal for an individual
 2   to enter the United States other than at a place designated by immigration officers
 3   does not violate the non-delegation doctrine.
 4           Furthermore, the statute is not unconstitutionally vague. “A statute can be
 5   impermissibly vague for either of two independent reasons. First, if it fails to provide
 6   people of ordinary intelligence a reasonable opportunity to understand what conduct
 7   it prohibits . . . . Second, if it authorizes or even encourages arbitrary and
 8   discriminatory enforcement.”       Hill v. Colorado, 530 U.S. 703, 732 (2000);
 9   Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1973). In particular, a
10   statute is vague if it “makes criminal activities which by modern standards are
11   normally innocent,” or if it sets a net so large that law enforcement is able to pick and
12   choose who to arrest. Papachristou, 405 U.S. at 163.
13           Section 1325 provides adequate notice to people of reasonable intelligence as
14   to what is prohibited. Individuals must enter the United States through a designated
15   Port of Entry. Failure to do so by one who is not a citizen of the United States is a
16   violation. There is no suggestion that the statute encourages or even allows arbitrary
17   or discriminatory enforcement. Therefore, the argument that the statute is vague must
18   fail.
19           C.    Knowledge of Alienage Is Not an Element of Section 1325
20           Citing United States v. Hernandez, 504 F. App’x 647 (9th Cir. 2013)
21   (unpublished), and United States v. Smith-Baltiher, 424 F.3d 913 (9th Cir. 2005),
22   Defense counsel argues that the Magistrate Judge violated Rule 11 when omitting an
23   element of Section 1325. According to defense counsel, it was insufficient to simply
24   list that each Defendant was not a citizen or national of the United States at the time
25   of the attempted illegal entry, but the Magistrate Judge should have advised each
26   Defendant additionally that at the time of the illegal entry, Defendant knew he or she
27   was an alien.
28


                                               –5–                                     20cr0388
Case 3:20-cr-00388-WVG-BAS Document 39 Filed 12/07/20 PageID.198 Page 6 of 7




 1         Both Hernandez and Smith-Baltiher concerned whether a defendant could
 2   present a good faith, if mistaken, belief that he was a citizen at the time of his illegal
 3   entry in a Section 1326 prosecution.     In each case, a defendant came to the Port of
 4   Entry claiming that he had a legal right to enter the United States when he had no
 5   such right. The Ninth Circuit ruled the defendant could raise a defense that he had a
 6   true, if mistaken, belief that he had the right to cross into the United States because
 7   in a Section 1326 prosecution, the Government is required to prove that the defendant
 8   had the specific intent to enter the United States without permission. The fact that a
 9   defendant may have thought he had a legal right to enter could negate this intent.
10         As a preliminary matter, there is little question in this case that both
11   Defendants did, in fact, know they were not a not citizens or nationals of the United
12   States at the time of their illegal entry. They admitted, as part of their factual basis,
13   that they were Honduran citizens who had “knowingly and intentionally attempted
14   to unlawfully enter the United States from Mexico at a time and place other than as
15   designated by U.S. immigration officials.” (ECF No. 31, 17:23–18:18.) They also
16   admitted they were apprehended approximately 11 miles west of the Calexico Port
17   of Entry and 0.8 miles north of the international borderline between Mexico and the
18   United States. The fact that they attempted to enter unlawfully suggests that they
19   knew they did not have permission to enter.
20         Second, the elements of Section 1325(a) are different than that of Section
21   1326(a). In a Section 1325(a) prosecution, the key is whether the defendant had the
22   specific intent to enter the United States at a time and place other than as designated
23   by immigration officers. In a Section 1326(a) prosecution, the key is whether the
24   defendant had the specific intent to enter the United States without the consent of the
25   U.S. Attorney General. Thus, a defendant can be prosecuted for an attempt to violate
26   Section 1326 if he comes to a Port of Entry and falsely claims U.S. citizenship. Not
27   so for a Section 1325 prosecution. A Section 1325 prosecution requires that a
28   defendant not enter through a Port of Entry. Thus, in both Hernandez and Smith-

                                                –6–                                     20cr0388
Case 3:20-cr-00388-WVG-BAS Document 39 Filed 12/07/20 PageID.199 Page 7 of 7




 1   Baltiher, the defendant, who came to the Port of Entry and claimed U.S. citizenship,
 2   should have been allowed to present evidence that he believed this was true. There
 3   is no such corresponding element in a Section 1325 prosecution.
 4          Finally, there is no requirement that a judge, when taking a plea, outline all
 5   possible defenses to a defendant before the plea can be accepted. The judge is only
 6   required to lay out the elements of the offense, which in this case, was done.
 7          Defense counsel argues further that the recent Supreme Court decision in
 8   United States v. Rehaif, 139 S. Ct. 2191 (2019), required the Magistrate Judge to add
 9   an element of knowledge of alienage to the Section 1325 elements. Rehaif concerned
10   the scope of the word “knowingly” in the context of a prosecution under 18 U.S.C.
11   §§ 922(g) and 924(a)(2). Contrary to those statutes, Congress did not incorporate the
12   word “knowingly” into Section 1325.
13          Furthermore, the Court in Rehaif was particularly concerned that failure to
14   incorporate a scienter requirement would result in prosecution of innocent conduct.
15   No such concern exists here. The fact that Defendants admitted to attempting to enter
16   the United States unlawfully belies any possibility that their entry was based on
17   innocent, mistaken conduct.
18          Accordingly, Rehaif is distinguishable, and there is no requirement that the
19   Government prove a defendant knew he or she was an alien at the time the defendant
20   attempted to enter the United States at a place not designated by immigration officers.
21   IV.    CONCLUSION
22          For the reasons stated above, each Defendant’s appeal is DENIED (ECF Nos.
23   20, 25), and their convictions and sentences are affirmed. 1
24          IT IS SO ORDERED.
25   DATED: December 7, 2020
26

27

28          1
              The Court also grants Defendant Satander-Aguilar’s motion to accept late-filed brief.
     (ECF No. 35.)
                                                  –7–                                       20cr0388
